


Exhibit 10.1
COMPENSATION ARRANGEMENT WITH NON-EMPLOYEE DIRECTORS
1.
Each non-employee director receives an annual base cash retainer of $35,000 for
such service, to be paid quarterly. In addition, the chairman of the Board
receives an additional annual base cash retainer of $10,000, to be paid
quarterly. If a new non-employee director joins the Board, the new director will
receive an annual base cash retainer of $40,000 for such service, to be paid
quarterly. In addition, if the new director is appointed as chairman of the
Board, the new director receives an additional annual base cash retainer of
$20,000, to be paid quarterly.

2.
In addition, each member of a committee receives compensation for service on a
committee as follows:



a.
The chairperson of the audit committee receives an annual cash retainer of
$15,000 for this service, paid quarterly, and each of the other members of the
audit committee receives an annual cash retainer of $7,000, paid quarterly.



b.
The chairperson of the compensation committee receives an annual cash retainer
of $10,000 for this service, paid quarterly, and each of the other members of
the compensation committee receive an annual cash retainer of $5,000, paid
quarterly.



c.
The chairperson of the nominating and corporate governance committee receive an
annual cash retainer of $7,000 for this service, paid quarterly, and each of the
other members of the nominating and corporate governance committee receive an
annual cash retainer of $3,500, paid quarterly.

3.
Each year on the date of the SCYNEXIS annual meeting of stockholders, each
non-employee director will automatically be granted an option to purchase 3,480
shares of common stock, and the chairman will be granted an additional option to
purchase 1,740 shares of common stock. If a new board member joins the Board,
the director will be granted an initial option to purchase 7,830 shares of
common stock, and if a new chairman joins the Board, the chairman will be
granted an additional initial option to purchase 3,480 shares of common stock.
Annual option grants and initial option grants to new board members will have an
exercise price per share equal to the fair market value of a share of common
stock on the date of grant and will vest in full on the earlier of the next
annual meeting of stockholders to occur in the year following the date of grant
and the one year anniversary of the date of grant; provided, that the
non-employee director is providing continuous services on the applicable vesting
date.

In addition, each non-employee director may elect to receive nonstatutory stock
options in lieu of all or a portion of the cash compensation to which the
non-employee director would otherwise be entitled to, as described above. Each
non-employee director shall make their election prior to the period in which the
compensation is to be earned. For each non-employee director electing to receive
a nonstatutory stock option in lieu of such cash compensation, the date on which
the nonstatutory stock options will be granted will be the date on which the
cash compensation would otherwise have been paid, which is generally the first
business day of each fiscal quarterly period, and the number of shares
underlying such stock option will be determined by (i) dividing the cash
compensation that the non-employee director elects to forgo in exchange for such
nonstatutory stock options by 0.65, and (ii) dividing the result by the fair
market value of a share of common stock on the date of grant. Each nonstatutory
stock option granted in lieu of cash compensation pursuant to a non-employee
director’s election will be 100% vested on the date of grant. After a




--------------------------------------------------------------------------------




non-employee director has elected to receive nonstatutory stock options in lieu
of cash compensation, the option grants made to that non-employee director are
awarded automatically pursuant to the previously described policy and no further
action is required by the Company's Board.


